Citation Nr: 0020467	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  95-07 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a urinary tract 
infection.

3.  Entitlement to service connection for a sore throat.

4.  Entitlement to service connection for a calcaneal spur, 
left foot.

5.  Entitlement to a rating in excess of 10 percent for a 
history of ulcer with hiatal hernia.

6.  Entitlement to a rating in excess of 10 percent for 
residuals of a fistulotomy for a fistula in ano.

7.  Entitlement to a compensable rating for hemorrhoids.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The veteran had active military service from May 1972 to 
December 1992.

This matter arises from a November 1993 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  The case has been referred to the 
Board of Veterans' Appeals (Board) for resolution.  

The Board notes that in January 1998, the RO granted service 
connection for degenerative joint disease of both shoulders 
and both knees, and for plantar fasciitis of the right foot.  
Therefore, these claims are not before the Board for 
appellate consideration.  See Thomas v. Brown, 9 Vet. App. 
269, 270, (1996). 


FINDINGS OF FACT

1.  There is no medical evidence of a diagnosed low back 
disability that is related to service.
2.  There is no medical evidence of a diagnosed urinary tract 
infection that is related to military service.

3.  There is no medical evidence of a diagnosed sore throat 
disability that is related to military service. 

4.  The veteran's peptic ulcer disease is healed without 
evidence of residual.  

5.  The veteran's hiatal hernia is productive of recurrent 
epigastric distress and pyrosis without regurgitation 
accompanied by substernal or arm or shoulder pain. 

6.  The residuals of the veteran's fistulotomy is manifested 
by occasional slight leakage with good sphincter tone. 


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for a low 
back disability, a urinary tract infection, and a sore throat 
disability are not well grounded. 38 U.S.C.A. § 5107 (West 
1991).
 
2.  A disability rating in excess of 10 percent for a history 
of ulcer with hiatal hernia, is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.114, Diagnostic 
Codes 7305, 7346 (1999).

3.  A disability rating in excess of 10 percent for residuals 
of a fistulotomy in ano is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.114, Diagnostic Code 
7335 (1999).

4.  A compensable disability rating for hemorrhoids is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.114, Diagnostic Code 7336 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty if the disability is not a result of the 
veteran's own willful misconduct.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) (1999).  With 
chronic disease shown as such in service so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

However, before proceeding to review the merits of the 
claims, the Board must first evaluate whether the veteran has 
crossed the threshold of establishing a well-grounded claim 
for service connection.  In this regard, the veteran must 
submit evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is meritorious or capable 
of substantiation.  38 U.S.C.A. § 5107(a).  To satisfy the 
burden of establishing a well-grounded service connection 
claim, there must be: a medical diagnosis of a current 
disability; evidence of an incurrence or aggravation of a 
disease or injury in service, as shown through medical, or in 
certain circumstances, lay evidence; and medical evidence of 
a nexus between the in-service injury or disease and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence showing that 
the claim is plausible is required.  Epps v. Gober, 126 F.3d 
1464 (1997). 

Alternatively, the United States Court of Appeals for 
Veterans Claims (Court), has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

A.  Low Back Disability

The veteran asserts that he injured his back during service 
in 1973-1974, and has had low back pain since that time.  
However, the medical evidence of record shows no currently 
diagnosed low back disability.  

The veteran's service medical records show complaints of 
thoracic spine pain in January 1980, secondary to a motor 
vehicle accident, and complaints of low back pain with 
bending in 1986.  A treatment note from June 1986 indicated 
that the veteran's low back pain was resolved.  A December 
1988 service medical record noted a diagnosis of low back 
pain secondary to spasm.  The veteran separated from service 
in December 1992; there was no record of a separation 
examination report.  

During his April 1995 RO hearing, the veteran testified that 
he injured his back during service when he was lifting 
weights.  His duty as a power production specialist required 
that he lift heavy batteries, move portable generators, and 
perform other heavy lifting so he was using weight training 
to increase his strength.  He stated that the injury first 
occurred in 1973.  He also testified that he was hospitalized 
for a few days in 1981 because of his back.  However, there 
are no such service medical records associated with the 
claims file.

Outpatient treatment records from Scott Airforce Base Medical 
Center (Scott AFB) show that the veteran was evaluated for 
back pain in February 1993, with no history of trauma.  The 
physical evaluation was normal and an X-ray report was 
negative.  The diagnosis was reported as low back pain.  A 
May 1993 VA examination report reflected the veteran's 
complaint of occasional back pain since a 1992 spinal tap.  
He reported pain in the left paravertebral area of the 
lumbosacral spine, but there was no medical evidence of 
muscle spasm.  The physical evaluation was negative with no 
reported pain with motion or limitation of motion, and the X-
ray report of the lumbar spine was negative.  The VA examiner 
reported a normal back examination.  The veteran was again 
evaluated for low back pain in October and November 1993 
subsequent to a motor vehicle accident.  He had full range of 
motion of his spine with focal tenderness over the left 
paravertebral muscle.  The diagnosis was reported as low back 
pain secondary to lumbosacral strain.  The remainder of the 
Scott AFB outpatient records through December 1998 note a 
reference to back pain radiating to the testicles in June 
1997, with a question of renal stones.  There was no evidence 
of a subsequent diagnosis related to the back.  A VA 
examination report of February 1998 found the veteran's 
examination for low back strain and X-rays to be within 
normal limits.  There was no objective evidence of painful 
motion and no low back disability was diagnosed.   

During his 1995 hearing, when the veteran's representative 
inquired as to the nature of the veteran's injury related to 
a spinal tap, the veteran testified that he injured his back 
in 1973 lifting weights.  He testified that he was weight 
training to help him perform his duty as a power production 
specialist because he was required to lift and move heavy 
objects.  He further testified that he was hospitalized for a 
few days in 1981 because of his back.  He stated that he was 
"basically" just kept on bed rest for 3 or 4 days, and no 
tests were performed.  He did not offer any testimony 
regarding his back and a spinal tap.   

While the medical evidence of record shows that the veteran 
was treated for low back pain and muscle spasm during 
service, the condition appears to have resolved without 
residual prior to separation in December 1992.  
Notwithstanding a February 1993 outpatient report of low back 
pain, a physical evaluation at that time was normal.  
Moreover, a VA examination report of May 1993 was negative 
for a diagnosed low back disability as was a February 1998 VA 
examination.  The Board does not make a finding with regard 
to the veteran's report of injury during service, and 
stresses that although the veteran may report symptoms he 
perceives to be manifestations of disability, he is not 
competent to offer a medical diagnosis to establish a well-
grounded claim.  The question of whether a chronic disability 
is currently present is one which requires skill in 
diagnosis, and questions involving diagnostic skills must be 
made by medical experts.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Accordingly, as there is no medical evidence of 
a current low back disability that is linked to military 
service, the claim must be denied as not well grounded.

B.  Urinary Tract Infection

The veteran asserts that he has had continual urinary tract 
infections (UTI) since his service, which recur with some 
frequency.  He maintains that he is entitled to service 
connection because the episodes began during service.  

The service medical records show complaints of dysuria in 
1972, 1976, and 1992, with negative urinalysis on all three 
occasions.  In October 1992 the veteran was diagnosed as 
having a UTI and a cystoscopy was performed.  The cystoscopy 
was normal with the exception of early papillary necrosis of 
the mid pole of the right kidney.  The physician noted a 
diagnosis of UTI without any evidence of lower urinary tract 
pathology.  

In April 1995, the veteran testified that he was treated at 
Scott AFB in January 1994 for a UTI, and that tests were 
performed to determine the cause of the infections but 
nothing was found.  He reported that he was given a "couple 
of different medicines" to cure the discharge and "that was 
it."

The outpatient records from Scott AFB reflect a diagnosis of 
prostatitis, resolved, in January 1995 and a diagnosis of UTI 
in March 1996.  An April 1996 clinical note indicated that 
the veteran's complaints of dysuria had resolved, and both a 
urinalysis and culture were negative.  In July 1996 the 
veteran complained of "tingling" at the end of his penis.  
Urinalysis was negative and a diagnosis of non-specific 
urethritis was reported.  In September 1997 the veteran 
reported a urethral discharge since the previous day and a 
diagnosis of unspecified urethritis was reported.  It was 
noted to be his third episode since 1991.  The physician 
found no evidence of pathology.  In October 1997, the 
veteran's urinalysis and culture were negative.  A February 
1998 VA examination likewise found no diagnosed disability of 
the urinary tract.  The physical examination was normal 
without evidence of penile discharge.

In reviewing the medical evidence of record, the Board finds 
that the veteran's claim is not well grounded.  While he has 
reported problems on many occasions, including painful 
urination and penile discharge, the medical evidence reveals 
a diagnosis of a UTI only at the end of his service in 1992, 
with negative urinalysis and culture.  There was no further 
complaint or clinical finding with regard to the 
genitourinary system until a diagnosis of prostatitis in 
1995.  The subsequent diagnoses of UTI and non-specific 
urethritis, occurred in 1996 and 1997, more than four years 
after separation from service and have not been linked to 
service.  Moreover, and most importantly, the February 1998 
VA examination report was negative for any diagnosis of the 
veteran's genitourinary system.  He has no currently 
diagnosed disability of the urinary tract to lay the 
foundation for a well-grounded claim.

C.  Sore Throat

The veteran reports recurrent sore throats since service.  He 
maintains that the sore throat symptoms have continued and 
worsened since his service and have caused him to lose his 
voice for several days at a time.

Service medical records show multiple complaints and 
accompanying normal throat cultures throughout the veteran's 
service period.  There was a diagnosis of viral pharyngitis 
in 1974, and 1983, and a negative throat culture again in 
April 1986.  A May 1992 physical evaluation of the veteran's 
ears, nose, and throat was normal with a reported diagnosis 
of mild infection of posterior pharynx and tonsils.  He was 
referred to an ears, nose, and throat physician for 
evaluation of complaints of a persistent sore throat.  There 
is no further record of treatment or diagnosis prior to 
separation from service.

A May 1993 VA examination report reflected a diagnosis of 
recurrent sore throats for 10-15 years approximately once a 
month, etiology unknown.  The Scott AFB outpatient records 
covering the period from February 1993 through February 1998 
show a diagnosis of pharyngitis in January 1994 and acute 
tonsillitis in April 1995, without further clinical findings 
or complaints.  The veteran testified in April 1995 that 
during the winter months he had to take leave from work 
because he could not speak.  He stated that he would go to 
the doctor but was told that his tonsils were good and should 
not be removed.  He stated that he still had recurring sore 
and swollen throats.  A February 1998 VA examination report 
reflected no complaints or clinical findings regarding the 
veteran's throat.  The physical evaluation showed no redness 
or swelling of the throat or gums.  Thus, as there is no 
currently diagnosed disability of the veteran's throat, the 
claim must be denied.

D.  Summary

In reaching the foregoing conclusions that the veteran's 
claims for service connection for a back disability, a UTI 
and a sore throat are not well grounded, the Board notes that 
it is aware of no circumstance in this matter which would 
constitute notice to the VA that relevant evidence may exist 
or could be obtained, which, if true, would serve to render 
plausible the veteran's claims.  McKnight v. Gober, 131 F.3d 
1483 (Fed.Cir. 1997).  Also, the Board views its discussion 
above sufficient to inform the veteran of the elements 
necessary to complete his application for service connection 
denied herein.  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  

II.  Increased Ratings

The veteran is appealing original assignments of a disability 
evaluation following an award of service connection, and, as 
such, the following claims for increased ratings are well 
grounded.  38 U.S.C.A. § 5107(a); Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995).  As it is also an appeal from an 
initial grant of service connection and originally assigned 
evaluation, separate evaluations may be assigned for separate 
time periods that are under evaluation.  That is, the Board 
must consider "staged ratings" based upon the facts found 
during the time period in question.  Fenderson v. West, 12 
Vet. App. 119 (1999).   

The Board also finds that the duty to assist the veteran has 
been met and that the record as it stands allows for an 
equitable determination of the veteran's appeal.  38 U.S.C.A. 
§ 5107(a). 

In assessing the veteran's disability, the Board reviews the 
evaluations as determined by the application of a schedule of 
ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. §  4.7 (1999).

A.  History of Ulcer with Hiatal Hernia

The veteran was granted service connection for history of an 
ulcer and a hiatal hernia, effective January 1993.  His 
service medical records showed diagnosis of peptic ulcer 
disease that was healed according to a June 1977 upper 
gastrointestinal series, and a diagnosis of a small, sliding 
hiatal hernia in October 1992.  The veteran was assigned a 10 
percent rating pursuant to his April 1995 testimony that he 
used over-the-counter medicine (Tums) on a daily basis for 
his digestive problems.  He also reported that he elevated 
the head of his bed at night to keep the reflux from "going 
up."  

The veteran's 10 percent rating was assigned pursuant to 
38 C.F.R. § 4.114, Diagnostic Codes 7305 and 7346 which refer 
to ulcer disease and hiatal hernias.  As noted previously, 
the current medical evidence indicates that the veteran's 
peptic ulcer disease is healed and asymptomatic, therefore a 
compensable rating under DC 7305 is not warranted.  However, 
under DC 7346, a 30 percent rating for hiatal hernia is 
warranted when there are symptoms of persistent recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 10 
percent rating is warranted for two or more of the symptoms 
identified above, with less severity than the 30 percent 
rating.

In the instant case, the veteran's May 1993 VA examination 
report reflected complaints of occasional gas discomfort in 
the past, but nothing since January 1993.    The outpatient 
records covering the period from 1993 through 1998 show 
complaints of epigastric pain with symptoms unrelieved by 
Tagamet and again complaints of epigastric burning in June 
1997.  The diagnosis at that time was reported as abdominal 
pain, question of peptic ulcer disease.  The February 1998 VA 
examination report noted the veteran's complaints of 
occasional stomach pain.  He stated that he raised the head 
of his bed to keep from having heartburn during the middle of 
the night, and took 4-5 Tums during the day.  He used no 
prescribed medication and denied vomiting or diarrhea.  A 
physical examination revealed some tenderness on palpation of 
the right middle quadrant.  An upper GI series was normal 
without evidence of ulcer disease, gastroesophageal reflux, 
or hiatal hernia.  The examiner reported a diagnosis of 
hiatal hernia examination and X-ray, within normal limits.   

As reflected by the medical evidence of record, the veteran's 
peptic ulcer disease has been inactive since 1993, and his 
manifest symptoms have been reported as recurrent epigastric 
distress with pyrosis.  There is no evidence of dysphagia, 
regurgitation, or arm or shoulder pain related to the hernia, 
and there is no medical evidence of considerable impairment 
due to the reported symptoms.  The veteran has not reported 
any lost work and his most recent VA examination report 
indicated that his evaluation was within normal limits.  
Therefore, the Board finds that the preponderance of the 
evidence is against a rating in excess of 10 percent at any 
time since the claim was granted, effective January 1993.

B.  Residuals of a Fistulotomy and Hemorrhoids

The veteran was granted service connection for residuals of a 
fistulotomy and for hemorrhoids based upon diagnosis and 
treatment during service.  His May 1993 VA examination report 
no recurrence of fistula with good anal sphincter tone.  The 
examiner also noted that there was no internal or external 
hemorrhoid present.  

The veteran's outpatient records show that his fistula 
recurred in November 1995 and surgery was performed in 
December 1995.  The clinical notes from January 1996 indicate 
that the veteran's suture was well healed without evidence of 
infection or fecal drainage.  The fistula was noted to be 
resolved.  There are no reports or references to hemorrhoids 
throughout the outpatient records.   

The veteran's February 1998 VA examination report reflected 
his complaints of diarrhea 1 to 2 times a week with decreased 
tension in his sphincter and occasional leakage.  He also 
reported occasional sores above the sphincter.  He stated 
that he had no problems with hemorrhoids since treatment 
during service.  The physical examination revealed no 
evidence of fistula with apparent good sphincter tone.  There 
was no evidence of hemorrhoids, internal or external.  The 
diagnosis was reported as a normal rectal examination with 
subjective complaints of diarrhea and fistula.  There were no 
hemorrhoids at the time of examination. 

The veteran is currently assigned a 10 percent rating for 
residuals of his fistulotomy pursuant to 38 C.F.R. § 4.115, 
Diagnostic Code 7335, which rates fistulas according to the 
criteria for impairment of sphincter control, Diagnostic Code 
7332.  Under this particular code, a 10 percent rating is 
warranted for constant slight, or occasional moderate 
leakage, and a 30 percent rating is warranted for occasional 
involuntary bowel movements necessitating wearing of pad.  

As is apparent from the medical evidence, while the veteran 
has had recurrent fistulas, the fistulotomies have been 
successful without ever resulting in involuntary bowel 
movements.  While the veteran has reported occasional 
leakage, the VA examination reports of May 1993 and February 
1998 (after his most recent surgery), have both indicated 
that the veteran's anal sphincter tone was good and there was 
no objective evidence of leakage.  Nor has the veteran 
complained of more than occasional staining of his underwear, 
as reflected by his April 1995 hearing testimony.  

With regard to the hemorrhoids, which are evaluated pursuant 
to 38 C.F.R. § 4.114, Diagnostic Code 7336, a noncompensable 
rating is assigned for mild or moderate hemorrhoids and a 10 
percent rating is assigned for large or thrombotic 
hemorrhoids which are irreducible with excessive redundant 
tissue and evidencing frequent recurrences.  As the medical 
evidence of record has shown no hemorrhoids since the 
veteran's separation from service in December 1992, a 
compensable rating is not warranted.  

Accordingly, the Board concludes that a rating in excess of 
10 percent is not warranted for residuals of a fistulotomy, 
at any time since the grant of service connection, nor is a 
compensable rating for hemorrhoids warranted at any time 
since the grant of service connection effective January 1993.  

C.  Summary

Thus, as the preponderance of the evidence is against the 
veteran's claims for increased ratings for a history of ulcer 
with hiatal hernia, and residuals of a fistulotomy in ano, 
and for a compensable rating for hemorrhoids, the claims must 
be denied.  It follows, therefore, that as there is no 
evidence of record that is in relative equipoise, the 
doctrine of reasonable doubt is not for application.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).   







ORDER

Entitlement to service connection for a back disability is 
denied.

Entitlement to service connection for a urinary tract 
infection is denied.

Entitlement to service connection for a sore throat is 
denied.

Entitlement to a rating in excess of 10 percent for history 
of ulcer with hiatal hernia is denied.

Entitlement to a rating in excess of 10 percent for residuals 
of a fistulotomy in ano is denied.

Entitlement to a compensable rating for hemorrhoids is 
denied.


REMAND

After a review of the record, the Board notes that while the 
veteran's claim for service connection for a left foot 
disability has been adjudicated and prepared for appellate 
review, the proper procedures have not been followed by the 
RO.  The veteran filed a notice of disagreement in January 
1995 which specifically identified each claim denied by the 
RO's November 1993 decision, including both feet.  The RO 
failed to include the feet in the February 1995 statement of 
the case.  The veteran notified the RO, in his February 1995 
substantive appeal, that the feet were not included.  The RO 
did not issue a statement of the case as to the feet, and 
failed to include both feet in a supplemental statement of 
the case until May 1997.  However, while the supplemental 
statement of the case mentioned the feet, there was no 
summary of the pertinent evidence and applicable laws and 
regulations.  See 38 C.F.R. § 19.29 (1999).  Service 
connection was established for the right foot in January 
1998, and the left foot was deferred.  However, the left foot 
claim was again denied in March 1999, and the RO failed to 
mention the left foot in its March 1999 supplemental 
statement of the case.   

Although the Board has, in the past, referred such matters to 
the RO for appropriate action, the United States Court of 
Appeals for Veterans Claims (Court), has held that the proper 
course of action is to remand the matter to the RO.  
Manlincon v. West, 12 Vet. App. 238 (1999).  

Thus, in keeping with the Court's mandate, this case must be 
REMANDED to the RO for the following:  

The RO should issue a statement of the 
case on the appeal initiated by the 
veteran from the denial of entitlement to 
service connection for a left foot 
disability by rating decision of November 
1993 with subsequent denial of service 
connection for a calcaneal spur, left 
foot, in March 1999.  The veteran and his 
representative should be clearly advised 
of the applicable laws and regulations.   

The purpose of this remand is to comply with the holding of 
the Court in Manlincon v. West, 12 Vet. App. 238 (1999).  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	R. F. WILLIAMS 
	Member, Board of Veterans' Appeals

 

